JOSEPH, C. J.,
concurring.
I join in the majority opinion and write only to express a couple of reservations.
As I understand the purchasers’ position in this case, they agree that a fence represents the true north property line of the subject tract — even though the property description in all of the documents, including the title insurance policy, describes a line north of that. They claim that it is the mislocation of the actual southern property line that entitles them to rescission. I have real doubts, if that is in fact all that they claim was misrepresented to them, that they can claim to have been materially deceived. I am inclined to think that the matter would have been best resolved by denying rescission and allowing them a credit against the purchase price for the missing area.
I might be more insistent on that point, were it not for the fact that, even after the trial and even after the briefing, no one knows exactly what the size and shape of the tract really is or exactly where it is located. Only a survey would do that, and no one seems willing to pay for that. I am forced to conclude that, on balance, what the trial court did was the most equitable solution, given the state of the record.